On December 28, 1995, it was the sentence of this Court that the defendant shall be sentenced to 20 years at the Montana State Prison for Count I (Sexual Assault, a felony) and 40 years in the Montana State Prison for Count II (Sexual Intercourse Without Consent, a felony). Said sentences shall run consecutive to each other. The court hereby suspends 20 years of said sentence subject to conditions as stated in the December 28, 1995 judgment. The Court further orders that the defendant is not eligible for parole consideration until he has completed all phases of the sex offender treatment program and chemical dependency programs at the Montana State Prison. The defendant is to be given credit for 401 days served in pre-sentence incarceration as of January 2, 1996.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present per phone conference call and was represented by attorney Patrick Sherlock. The state was represented by Tom Esch, County Attorney of Flathead County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be remanded back to the Honorable Katherine Curtis, the sentencing judge so that she can review the Sexual Offender program in Texas and then decide if she wants to re-sentence Mr. Koohns.
The reasons for the sentence being remanded are that the Sentence Review Board has no idea what Sexual Offender treatment programs are available in Texas or how effective they are. The judgment entered by Judge Curtis is not capable of being fulfilled because of the transfer of Mr. Koohns by Montana State Prison to the Texas institution.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Patrick Sherlock, Attorney from Kalispell for representing Ronald Koohns in this matter and also Tom Esch, County Attorney of Flathead County, for representing the State.